Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem

  160012(63)                                                                                           Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
  HASSAN M. AHMAD,                                                                                                     Justices
            Plaintiff-Appellee,
                                                                    SC: 160012
  v                                                                 COA: 341299
                                                                    Ct of Claims: 17-000170-MZ
  UNIVERSITY OF MICHIGAN,
             Defendant-Appellant.
  ___________________________________/

          On order of the Chief Justice, the motion for the temporary admission of out-of-
  state attorney Adam G. Unikowsky to appear and practice in this case under MCR 8.126(A)
  is GRANTED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  June 15, 2020

                                                                              Clerk